DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Update to Status of the Claims
Applicant’s previous election without traverse of Group I, claims 1-8, and surfactin, glycerin, and triethanolamine as “A”-“C” are noted.  Claims 3 and 9-14 previously were withdrawn.  Claims 4 and 6 have been canceled.  Accordingly, claims 1-3, 5, and 7-14 remain pending with claims with claims 1, 2, 5, 7, and 8 under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 has been considered by the examiner.
Withdrawn Rejections and Response to Arguments
	The rejection of claims 1, 2, 4, 5, 7, and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) is withdrawn in view of Applicant’s amendments to the claims incorporating the combined limitations of previously examined claims 4 and 6 into claim 1 as amended.  Applicant’s argument to this effect is persuasive.  All rejections of claims 4 and 6 are withdrawn in view of Applicant’s cancelation of these claims.
	Applicant’s arguments filed 10/22/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	On page 6 of Remarks, Applicant argues that the alkaline substance is separate from the counter-cation and the claimed surfactant does not include triethanolamine as part of the salt.  This amendment has been addressed in the rejection below, and it is noted that the secondary reference provides rationale for including triethanolamine as encompassed in the claims as amended.
	On pages 7 and 8 of Remarks, Applicant argues that Yoneda’s object would not be achieved upon combination with Shibuya on account of the large oil presence.  IN reply, this argument has been considered but is not persuasive since Yoneda allows for an oil component in a range overlapping with the instantly claimed amount and also since both cited references encompass emulsion formulations which necessarily include an oily component and an aqueous or hydrophilic component.
	Applicant argues on page 8 that it is difficult to add L-ascorbic acid to Yoneda.  This argument has been considered but is not persuasive since arguments of counsel cannot take the place of evidence in the record.
	On page 8 of Remarks, Applicant notes that the claimed invention provides advantages of stability and smooth feeling during use as allegedly supported in Tables 1 and 2 of the specification as filed.  In reply, the data in the specification have been evaluated, and Applicant’s argument is not persuasive because the data are not commensurate in scope with Applicant’s argument and the scope of the claims.  For these reasons, the propriety of the previously cited combination of references is maintained, as modified herein to address the claim amendments.

Modified Rejections as Necessitated by Amendment, No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoneda et al. (US 2004/0219125A1) in view of Shibuya et al. (US 2015/0342854 A1).  No new references cited.
The instant claims are drawn to a composition comprising a biosurfactant elected to be surfactin, water and/or polyvalent alcohol elected to be glycerin, an oleaginous component, and an alkaline substance elected to be triethanolamine, wherein a concentration of the oleaginous component is 50 to 99 percent by mass, as further specified in the claims.
Yoneda teaches a gel-like composition containing an anionic surfactant, water and/or a polyhydric alcohol, and an oil ingredient, and an emulsified and/or cosmetic composition obtained by adding water to the aforementioned gel-like composition (see abstract, in particular)(limitations of claims 1, 7, and 8).  Yoneda names surfactin and its homologues among the surfactant components (see [0016] and [0017])(“biosurfactant” component recited in claim 1) further sp0ecifying a metal counter ion for instance (see [0045]), glycerol (another name for glycerin) as a polyhydric alcohol component (see [0023])(limitation of claims 1 and 5), and squalene ([0026]) (“an oleaginous component”)(limitation of claims 1 and 2).  The squalane is a liquid oil component which is included in an amount more preferably from 50 to 95% by mass (see [0058]-[0060]), a range entirely included by the instantly recited range.
Further regarding claim 1, Yoneda does not specify a pH as claimed nor does Yoneda specify an alkaline substance as instantly elected separate from the biosurfactant surfactin.  It is noted that Yoneda does allow for the inclusion of a pH-adjusting agent (see [0072]).  Shibuya cures this deficiency.
Shibuya teaches dermal compositions for antiaging (see abstract, in particular).  The formulations comprise oily ingredients and surfactants in a lotion product wherein squalene is among the components which may be incorporated in an amount of at least 0.0001% by mass.  Shibuya teaches that the formulations may be cosmetic formulations and may be adjusted to give a pH of 3 to 11 and desirably 5 to 9, a range including instantly recited pH values included instant claim 1.  Shibuya teaches triethanolamine as both a salt anion and as a separate component; specifically, Shibuya teaches triethanolamine in a formulation as a pH adjusting agent (see [0130] for instance; see also [0024] and [0056]).
Both Yoneda and Shibuya are directed to topical formulations comprising squalane for instance as an oily component as well as other formulation components such as pH-adjusting agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the pH to a value suggested by Shibuya such as a value of 9, with a reasonable expectation of success.  One would have been motivated to do so based on Shibuya’s teaching that the composition’s pH may be adjusted in order to achieve the desired type of final product (see [0118]).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617